 162DECISIONS .OF NATIONAL LABOR RELATIONS BOARDsupervisors13asdefined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]u The record indicates that assistant supervisors are in charge of their respective depart-ments only in the absence of the supervisors,such as in illness or during vacations, andthat they also carry out the orders of the supervisors when the latter are required to goelsewhere in the plant.As the evidence fails to show that the assistant supervisors regu-larly and frequently substitute for the supervisors,they are included in the unit asemployees without supervisory status.Humboldt Full Fashioned Hosiery Mills, Inc.,90 NLRB No. 99.-THE ELYRIA TELEPHONE COMPANYandCOMMUNICATIONS WORKERSOFAMERICA,CIO, PETITIONER.CaseNo. 8-RC-1263.September13,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Carroll L. Martin,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed..Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles.]Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act..4.The Petitioner seeks-to represent a unit of all the employees ofthe Employer, including office and clerical employees, but excludingprofessional employees, confidential employees, guards, and super-visors as defined in the Act.The Employer contends that the- officeand clerical employees should be established as a separate unit or begranted a self-determination election.The parties are in furtherdisagreement as to the unit placement of certain other categoriesdiscussed below.O fjice and clerical employees :The Employer is a telephone com-pany, with its main plant and offices at Elyria, Ohio. Its operationsiThe name of the Employer appears in the caption as stipulated at-the healing.96 NLRB No. 21.-111 : ;,I THEE ELYRIA TELEPHONE COMPANY163are divided administratively into departments, and these departmentsperform the usual functions of such groups in the telephone indus-try.Thus, the plant department installs and maintains the Em-ployer's equipment; the traffic department operates the equipment;the commercial department handles service orders and the Employ-er's business relations with the public; and the accounting depart-ment prepares customer records and bills.The office and clericalemployees work mainly in the commercial and accounting depart-ments.There does not appear to have been any recent history ofcollective bargaining with respect to the Employer's employees.The Board has frequently recognized the highly integrated andinterdependent, character of similar companies in this industry, andthe close community of interest of the employees in all departments,and has indicated that a company-wide unit is the most appropriatefor collective bargaining purposes.2We perceive no persuasive rea-son for reaching a different conclusion under the circumstances ofthis case.Accordingly, we are of the opinion and find that the com-prehensive unit sought by the Petitioner, including the office andclericalemployees, is here appropriate.3Service assistants:The Employer would exclude as supervisors, andthe Petitioner include, the service assistants in the traffic department.This department is headed by the chief operator and assistant chiefoperator, who are admittedly supervisors.Under them are 3 clerks,12 or 13 service assistants, and about 63 telephone operators.From7: 30 a. m. to about 9: 30 p. m. the switchboard is handled by 22 or 23telephone operators and 2 service assistants.The serviceassistantspatrol the floor, assisting the operators on difficult calls, occasionallyoperating the switchboard themselves, and training new operators.Between 10 p. m. and 7: 30 a. in. a service assistant is in completecharge of the 4 or 5 operators in the department.While the service assistants have no authority to hire or dischargeemployees, they are higher paid than the operators, can initiate per-sonnelaction, including discharge, subject to investigation by thechief operator, have authority to assign and relieve operators, and,as already noted, are in full charge of the department in the absenceof the chief operator and assistant chief operator.We find that theservice assistants are supervisors and, accordingly, we shall excludethem from the unit .42The Athens Home Telephone Company,85 NLRB 618;Del Rio & WinterGarden Tele-phone Company,85 NLRB 199;TheOhioAssociated Telephone Company,82 NLRB 972.Cf.Texas Telephone Company,93 NLRB 741.s Ibid.* Cf.Lingerie,Inc.,95 NLRB No 154:The Athens Home Telephone Company, supra;Ozark Central Telephone Company,83 NLRB 258. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD -LaGrange agency exchange personnel:The Employer contended atthe hearing,' contrary to the Petitioner, that the individuals employedat the LaGrange, Ohio, exchange are not "employees" of the Employer,but of an independent contractor.-The LaGrange exchange is operated by a contract agents on prop-erty leased by the Employer.The Employer owns and services allequipment at the exchange, and provides living quarters for the agent.While the agent has authority to hire and discharge the exchangeemployees, whose wage rates she determines, the Employer makes allwithholding tax and social security deductions for these employees,maintains their employment records, and pays the agent a fixed price,less the amount of wages disbursed.The Employer also handles thevarious clerical functions for the exchange, such as billing the sub-scribers and placing service orders.The present record, in our opinion, falls short of establishing thatthe relationship of the agent to the Employer is that of an inde-pendent contractor.Rather,we find that the personnel at theLaGrange exchange are employees of the Employer and should beincluded in the unit.'However, as the contract agent has authorityto hire and discharge, we shall exclude the agent as a supervisor.Accordingly, we find that all the employees of the Employer-, in-cluding office and clerical employees and the LaGrange agency ex-'change personnel,, but excluding professional employees, confidentialemployees," guards, service assistants, the contract agent at the La-Grange agency exchange, and all other supervisors 9 as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.5.The Employer employs several high school and college studentswho were hired with the understanding that their employment wasto be for the summer only.Although the Employer testified that,,ifthere is work available at the end of the summer, it might retainstudents whose work proves satisfactory and who request permanent6This contention was not referred to by the Employer in its brief.'The record does not indicate whether the agreement between the Employer and thecontract agent at LaGrange is oral or in writing,nor are the specific terms of the agree-ment set forth in the record.7 SeeNew England Telephone and Telegraph Company,90 NLRB 639;Del Rio & WinterGarden Telephone Company, "vpraeThe parties agree,and we find,that the secretary to the manager.should be excluded asa confidential employee.Exxcluded as a superiisor is Norma welter,who is in charge of the three or fouremployees in the I B.M and tab room and has authority to hire and discharge or ef-fectively to recommend such action.Also excluded as supervisors, in accordance with theagreement of the parties,are the chief operator and assistant chief operator in the trafficdepartment,officemanager and auditor,commercial manager, had of the commercialdepartment, equipment superintendent,plant superintendent,line fpreman,anQ servicesupervisor. MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL 165jobs, we find that they are serving essentially as temporary employeesand, in accordance with Board practice, that they are ineligible tovote in the election directed herein.10[Text of Direction of Election omitted from publication in thisvolume.]10 Cf.Burnup & Sims, Inc.,95 NLRB 1130;Cities Service Refining Corporation,83NLRB 890.MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL OF THE AMERI-CAN FEDERATION OF LABOR; MEDFORD CENTRAL LABOR COUNCIL,A. F. OF L.; UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL, LOCAL No. 2067; CHAUFFEURS, WAREHOUSEMEN,TEAMSTERS AND HELPERS, AFL, LOCAL 962; BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, LOCAL 29, AFL ; INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 659, AFL; INTER-NATIONAL HOD CARRIERS, BUILDING AND COMMON LABORERS UNION,LOCAL No. 1400, AFL; AND LEONARD CHRISTEAN, AS AGENT FOR TMIED-FORD BUILDING AND CONSTRUCTION TRADES COUNCIL, AFLandKOGAPLUMBER INDUSTRIES.Case No. 36-CC-11.September 14, 1951Decision and OrderOn May 8, 1951, Trial Examiner Martin S. Bennett issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents, except the Iron Workers, had engaged in and were en-gaging in certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent Iron Workers hadnot engaged in any unfair labor practices and recommended that thecomplaint be dismissed as to it.Thereafter, the Respondents, exceptthe Iron Workers, filed exceptions to the Intermediate Report and asupporting brief.The Board 1 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the modifications and exceptionsnoted below.We agree with the Trial Examiner that the Respondents,2 by picket-iPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with thiscaseto a three-member panel[Members Houston, Murdock, and Styles].2This includes all the Respondents named in the caption except the Iron workers withrespect to whom we are dismissing the complaint.96 NLRB No. 10.974176-52-vol. 96-] 2